In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00122-CR



     DEQURIOUS MARQUISE ROBBINS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 115th District Court
                Marion County, Texas
                Trial Court No. F15226




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                             ORDER

        The appellant’s brief in this matter was originally due January 14, 2022. After previously

appointed appellate counsel effectively abandoned the appeal, Natalie A. Anderson was

appointed in May 2022 to represent the appellant in this appeal. After Anderson’s appointment,

the briefing deadline was reset to June 6, 2022. This Court has extended that briefing deadline

twice, on appellant’s motions, resulting in the most recent due date of July 13, 2022. We

informed counsel when we granted the last extension request that further extension requests

would not be granted absent extraordinary circumstances. Counsel has nonetheless filed a third

motion seeking an additional fourteen-day extension of the briefing deadline.

        We have reviewed the case files and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

fourteen-day extension of the filing deadline. Consequently, counsel’s third motion to extend the

time to file the appellate brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter on or before July 27,

2022. This gives counsel the full fourteen days she sought in her motion to complete the brief,

which we are certain will be adequate. The failure to file a brief on or before July 27 will result

in abatement of this appeal to the trial court for a hearing under Rule 38.8(b) of the Texas Rules

of Appellate Procedure.

        IT IS SO ORDERED.

                                                    BY THE COURT

Date: July 19, 2022


                                                    2